Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 16/253642, filed 01/22/2019, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2018/0343653; hereinafter Guo) in view of Guo et al. (US 2018/0206132; hereinafter Guo 132).
Regarding claim 1, Guo shows a method (Par. 0121-0122; noted method performed by base station for providing QCL relationship to a UE.) for wireless communications by a base station (BS), comprising: 
determining a quasi-co-location (QCL) relationship of a sounding reference signal (SRS) to a physical channel (Par. 0115, 0121-0126; noted the UE can be requested to calculate one or more Rx beam(s) based on the spatial QCL assumption signaled in DCI by a base station and then use the calculated Rx beam to buffer the allocated PDSCH.  Some bits in a downlink DCI can be used to indicate spatial QCL assumption between downlink RS and DMRS antenna port(s) of one or more downlink PDSCH allocation(s). In the downlink DCI, that few bits of spatial QCL assumption can be at least an identity of one NR-SRS block time index, an identity of Rx beam set, or an identity of NR-SRS resource.); and 
processing the SRS according to the determined QCL relationship (Par. 0115, 0121-0126; noted DCI which includes the QCL relationship and the SRS information is generated and processed by the base station for transmission to the UE.).
Guo shows all of the elements including determination of the QCL relationship, as discussed above.  Guo does not specifically show an aperiodic SRS.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Guo 132.  Specifically, Guo 132 shows an aperiodic SRS (Par. 0094, 0104-0105; noted the NR-SRS transmission can be periodic, semi-persistent or aperiodic; and for periodic NR-SRS, slot offset and periodicity can be configured.).
In view of the above, having the system of Guo, then given the well-established teaching of Guo 132, it would have been obvious before the effective filing date of the claimed invention to modify the system of Guo as taught by Guo 132, in order meet the demand for increased wireless data traffic (Par. 0036 of Guo 132).
Regarding claim 2, modified Guo shows wherein determining the QCL relationship is based on: an offset parameter related to the aperiodic SRS and a downlink control information (DCI) scheduling the aperiodic SRS, and a threshold value (Guo: Par. 0126-0128; noted that the UE can be requested to obtain the spatial QCL assumption and calculate the Rx beam based on the time offset, Δt, between the scheduling DCI and the corresponding scheduled PDSCH.  The time offset is compared to a threshold and actions by the UE is dependent upon the comparison.).
Regarding claim 3, modified Guo shows determining to use a QCL relationship of a physical downlink control channel (PDCCH) of control resource set (CORESET) having a lowest identifier (CORESET-ID), when the offset parameter is not yet determined (Guo: Par. 0133; noted in one embodiment, if the threshold T is equal to one slot, the UE can be requested to follow the following behavior. In one example, for PDSCH scheduled in the same slot, the UE can be requested to assume the spatial QCL assumption of DMRS of PDSCH is same to the spatial QCL assumption configured for one CORESET with the lowest ID in the same slot.).
Regarding claim 4, modified Guo shows determining to use a QCL relationship of a physical downlink control channel (PDCCH) of control resource set (CORESET) having a lowest identifier (CORESET-ID), when the offset parameter is lower than the threshold value (Guo: Par. 0134; noted if the threshold T is larger than one slot, i.e., the threshold T is equal or larger than two slots, the UE can be requested to follow the following behavior. In one example, if the offset between reception of the DL DCI and the corresponding PDSCH is less than the threshold T, the UE may assume that the antenna ports of DMRS of PDSCH are quasi co-located based on the TCI state used for PDCCH quasi-co-location indication of the lowest CORESET ID in the latest slot where one or more CORESETs is configured for that UE.).
Regarding claim 5, modified Guo shows determining to use a QCL relationship indicated in a grant of time and frequency resources of another transmission, wherein the granted time and frequency resources include time and frequency resources of the aperiodic SRS, when the offset parameter is not yet determined (Guo: Par. 0129; noted in one instance, a secondary spatial QCL assumption can be the spatial QCL assumption configured for the corresponding DCI that schedules that PDSCH. In other word, a secondary spatial QCL assumption can be spatial CQL assumption indicated by the TCI (transmission configuration indication) state configured for the CORSET where the corresponding assignment DCI is transmitted.).
Regarding claim 6, modified Guo shows determining to use a QCL relationship indicated in a grant of time and frequency resources of another transmission, wherein the granted time and frequency resources include time and frequency resources of the aperiodic SRS, when the offset parameter is lower than the threshold value (Guo: Par. 0128; noted if the Δt is less than (or equal to) some threshold T, the UE can be configured to use a secondary spatial QCL assumption configuration to calculate the Rx beam for reception of the corresponding scheduled PDSCH in the same slot. Here the condition can be If DCI is received by the UE in slot n and the PDSCH is scheduled in one of the slot after slot n+T, where T can be a value of 0, 1, 2, 3, . . . ..).
Regarding claim 7, Guo shows a method (Figures 13 and 17 shows a method performed by a UE.) for wireless communications by a user equipment (UE), comprising: 
determining a quasi-co-location (QCL) relationship of a sounding reference signal (SRS) to a physical channel (Par. 0115, 0121-0126; noted the UE can be requested to calculate one or more Rx beam(s) based on the spatial QCL assumption signaled in DCI by a base station and then use the calculated Rx beam to buffer the allocated PDSCH.  Some bits in a downlink DCI can be used to indicate spatial QCL assumption between downlink RS and DMRS antenna port(s) of one or more downlink PDSCH allocation(s). In the downlink DCI, that few bits of spatial QCL assumption can be at least an identity of one NR-SRS block time index, an identity of Rx beam set, or an identity of NR-SRS resource.); and 
transmitting the SRS according to the determined QCL relationship (Figure 13 and 17; Par. 0115, 0121-0126; noted the UE can be requested to obtain the spatial QCL assumption and calculate the Rx beam based on the time offset, Δt, between the scheduling DCI and the corresponding scheduled PDSCH.  Rx beam refers to SRS as noted in Par. 0115.).
Guo shows all of the elements including determination of the QCL relationship, as discussed above.  Guo does not specifically show an aperiodic SRS.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Guo 132.  Specifically, Guo 132 shows an aperiodic SRS (Par. 0094, 0104-0105; noted the NR-SRS transmission can be periodic, semi-persistent or aperiodic; and for periodic NR-SRS, slot offset and periodicity can be configured.).
In view of the above, having the system of Guo, then given the well-established teaching of Guo 132, it would have been obvious before the effective filing date of the claimed invention to modify the system of Guo as taught by Guo 132, in order meet the demand for increased wireless data traffic (Par. 0036 of Guo 132).
	Regarding claims 8, 9, 10, 11 and 12, these claims are rejected based on the same reasoning as presented in the rejection of claims 2, 3, 4, 5 and 6, respectively.
	Regarding claim 13, Guo shows an apparatus for wireless communication (Figure 2 shows an eNB.), comprising: 
a memory comprising executable instructions (Figure 2 shows memory including stored instructions.); and 
one or more processors configured to execute the executable instructions (Figure 2 shows instructions stored in memory executed by a processor.) and cause the apparatus to: 
determine a quasi-co-location (QCL) relationship of an sounding reference signal (SRS) to a physical channel (Par. 0115, 0121-0126; noted the UE can be requested to calculate one or more Rx beam(s) based on the spatial QCL assumption signaled in DCI by a base station and then use the calculated Rx beam to buffer the allocated PDSCH.  Some bits in a downlink DCI can be used to indicate spatial QCL assumption between downlink RS and DMRS antenna port(s) of one or more downlink PDSCH allocation(s). In the downlink DCI, that few bits of spatial QCL assumption can be at least an identity of one NR-SRS block time index, an identity of Rx beam set, or an identity of NR-SRS resource.); and 
process the SRS according to the determined QCL relationship (Par. 0115, 0121-0126; noted DCI which includes the QCL relationship and the SRS information is generated and processed by the base station for transmission to the UE.).
Guo shows all of the elements including determination of the QCL relationship, as discussed above.  Guo does not specifically show an aperiodic SRS.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Guo 132.  Specifically, Guo 132 shows an aperiodic SRS (Par. 0094, 0104-0105; noted the NR-SRS transmission can be periodic, semi-persistent or aperiodic; and for periodic NR-SRS, slot offset and periodicity can be configured.).
In view of the above, having the system of Guo, then given the well-established teaching of Guo 132, it would have been obvious before the effective filing date of the claimed invention to modify the system of Guo as taught by Guo 132, in order meet the demand for increased wireless data traffic (Par. 0036 of Guo 132).
	Regarding claims 14, 15, 16, 17 and 18, these claims are rejected based on the same reasoning as presented in the rejection of claims 2, 3, 4, 5 and 6, respectively.
Regarding claim 19, Guo shows an apparatus (Figure 3 shows a UE.) for wireless communication, comprising: 
a memory comprising executable instructions (Figure 3 shows instructions stored in memory.); and 
one or more processors configured to execute the executable instructions (Figure 3 shows instructions stored in memory executed by a processor.) and cause the apparatus to: 
determine a quasi-co-location (QCL) relationship of a sounding reference signal (SRS) to a physical channel (Par. 0115, 0121-0126; noted the UE can be requested to calculate one or more Rx beam(s) based on the spatial QCL assumption signaled in DCI by a base station and then use the calculated Rx beam to buffer the allocated PDSCH.  Some bits in a downlink DCI can be used to indicate spatial QCL assumption between downlink RS and DMRS antenna port(s) of one or more downlink PDSCH allocation(s). In the downlink DCI, that few bits of spatial QCL assumption can be at least an identity of one NR-SRS block time index, an identity of Rx beam set, or an identity of NR-SRS resource.); and 
transmit the SRS according to the determined QCL relationship (Figure 13 and 17; Par. 0115, 0121-0126; noted the UE can be requested to obtain the spatial QCL assumption and calculate the Rx beam based on the time offset, Δt, between the scheduling DCI and the corresponding scheduled PDSCH.  Rx beam refers to SRS as noted in Par. 0115.).
Guo shows all of the elements including determination of the QCL relationship, as discussed above.  Guo does not specifically show an aperiodic SRS.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Guo 132.  Specifically, Guo 132 shows an aperiodic SRS (Par. 0094, 0104-0105; noted the NR-SRS transmission can be periodic, semi-persistent or aperiodic; and for periodic NR-SRS, slot offset and periodicity can be configured.).
In view of the above, having the system of Guo, then given the well-established teaching of Guo 132, it would have been obvious before the effective filing date of the claimed invention to modify the system of Guo as taught by Guo 132, in order meet the demand for increased wireless data traffic (Par. 0036 of Guo 132).
Regarding claims 20, 21, 22, 23 and 24, these claims are rejected based on the same reasoning as presented in the rejection of claims 2, 3, 4, 5 and 6, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 US 20190190582 A1 - relates to beam reporting scheme in a next generation wireless communication system.
US 20190158205 A1 - relates to new signaling, procedures, user equipment (UE) and base stations for user equipments, base stations and methods.
US 20190150124 A1 - relates to new signaling, procedures, user equipment (UE) and base stations for user equipments, base stations and methods.
US 20190150123 A1 - relates to new signaling, procedures, user equipment (UE) and base stations for user equipments, base stations and methods.
US 20170302419 A1 - relates to a system and method for wireless communications, and, in particular embodiments, to a system and method for sounding reference signal switching.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached M, T, Th, and F (6:00am-2:30pm), W (6:00am-12 noon) and S (6am-8am).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413